Citation Nr: 1700340	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  16-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition, posttraumatic stress disorder (PTSD), chronic anxiety, depression, schizophrenia, and bipolar disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a neck disability, to include as secondary to service-connected chronic low back syndrome.

3.  Entitlement to service connection for a kidney condition, to include as secondary to service-connected hypertension or bilateral varicose veins.

4.  Entitlement to service connection for a pancreas condition, to include as secondary to service-connected hypertension or bilateral varicose veins.

5.  Entitlement to service connection for a heart condition, claimed as congestive heart failure, to include as secondary to service-connected hypertension or bilateral varicose veins.

6.  Entitlement to a temporary total rating for surgical treatment of chronic low back syndrome requiring convalescence. 

7.  Entitlement to a temporary total rating for surgical treatment of varicose veins of the left lower extremity requiring convalescence.

(The issues of entitlement to increased initial ratings for left and right lower extremity lumbar radiculopathy, entitlement to increased ratings for chronic low back syndrome, bilateral varicose veins, and hypertension, and entitlement to a total disability rating due to individual unemployability (TDIU) will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2015 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ) regarding the issues addressed herein.  A transcript of that hearing is of record.  As noted on the title page, the issues of entitlement to increased initial ratings for left and right lower extremity lumbar radiculopathy, entitlement to increased ratings for chronic low back syndrome, bilateral varicose veins, and hypertension, and entitlement to a TDIU will be the subject of a separate decision, as another VLJ conducted a hearing on those issues. See 38 C.F.R. § 20.707 (2016).

In its August 2015 rating decision, the RO characterized the Veteran's claim of entitlement to service connection for a psychiatric disorder as a claim to reopen a previously denied claim of entitlement to service connection for PTSD, which it noted had originally been denied in June 1994.  However, the Board finds that the Veteran's current psychiatric claim is more appropriately characterized as an original service connection claim.  In that regard, the Veteran's initial 1994 claim, in which he characterized the psychiatric condition for which he was seeking service connection as "my nervous condition (PTSD)," was readjudicated by the RO later in June 1994, and again in March 1995 and July 1995, based on correspondence received from the Veteran.  In September 1995, the Veteran submitted a timely notice of disagreement (NOD) with the July 1995 rating decision.  The RO issued a statement of the case (SOC) in October 1995, but did not send it to the address the Veteran provided during an August 1995 telephone call and in his NOD.  The SOC was returned as undeliverable in November 1995, and, during a December 1995 telephone call, the Veteran confirmed that he had not received it.  The notes to the call indicate that the SOC was resent with information regarding whether the Veteran could still appeal.  However, the only subsequent correspondence of record related to that appeal is an August 1996 letter from the RO to the Veteran informing him that a requested hearing could not be rescheduled because he had not filed a timely VA Form 9.  There is no indication that a copy of the SOC was included with that notice.

In view of the foregoing facts, the Board finds that the presumption of regularity has been rebutted as it applies to the mailing of the October 1995 SOC and that, as a result, the appeal period was tolled until an SOC adjudicating that issue was sent to the Veteran's correct address.  See 38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 19.30(a) (2016); Crain v. Principi, 17 Vet. App. 182, 194 (2003) (holding that because the Secretary could not show that an SOC was mailed as required by 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 19.30 or that the appellant actually received that SOC, the 60 day period for filing a substantive appeal was tolled until the defect was cured by the RO's mailing of a copy of the SOC to the appellant at the correct address).  As the record does not confirm that another SOC addressing a psychiatric claim was mailed to the Veteran until the SOC associated with the current appeal was mailed to him in April 2016, the Board finds that the psychiatric claim currently on appeal has been pending since 1995.  As the appeal period for that claim has remained open, there is no final decision regarding the underlying issue, and the subsequent rating decisions that addressed whether new and material evidence was needed to reopen the claim were premature.

Furthermore, upon consideration of the symptoms the Veteran has described, the information he has submitted in support of his claim, and the information that VA has obtained, the Board is expanding his pending psychiatric claim to one of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In expanding that issue, the Board acknowledges that the RO has issued several rating decisions since 1995 that denied claims for psychiatric conditions other than a nervous condition or PTSD and that the Veteran did not appeal those decisions.  However, given the recharacterization of the Veteran's initial claim, which, as just discussed, has remained pending since 1995, the Board finds that those subsequent decisions are not prior final denials, as they were issued during the pendency of an appeal that encompassed the symptoms for which the Veteran was ultimately seeking service connection.  As a result, the psychiatric symptomatology the Veteran has described and the information he has submitted in connection with those subsequent claims may be considered by the Board without the need for first reopening those matters.

Regarding the claim of entitlement to service connection for a heart condition, the Board acknowledges that the RO's August 2015 rating decision denied a claim of entitlement to service connection for congestive heart failure, only.  However, in addition to a diagnosis of congestive heart failure, the record includes the Veteran's description of a prior "blockage" in his heart, and his primary care physician has submitted correspondence to VA asserting that a September 2015 incident during which the Veteran was admitted to a VA hospital with severe bradycardia associated with hyperkalemia was in part the result of medication used to treat his hypertension.  Thus, upon consideration of the information the Veteran has submitted in support of his claim and the information that VA has obtained, the Board finds that this issue should also be expanded and has amended the title page accordingly.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons, 23 Vet. App. at 5.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, a neck disability, a kidney condition, a pancreas condition, and congestive heart failure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDING OF FACT

During his July 2016 Board hearing, the Veteran indicated that he wished to withdraw from appellate review his claims of entitlement to temporary total ratings for surgical treatment of chronic low back syndrome and varicose veins of the left lower extremity requiring convalescence.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issue of entitlement to a temporary total rating for surgical treatment of chronic low back syndrome requiring convalescence have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal on the issue of entitlement to a temporary total rating for surgical treatment of varicose veins of the left lower extremity requiring convalescence have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

During his July 2016 Board hearing, the Veteran confirmed that he wished to withdraw his appeal regarding the claims of entitlement to temporary total ratings for surgical treatment of chronic low back syndrome and varicose veins of the left lower extremity requiring convalescence.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the Veteran's statement during his hearing satisfies the criteria for withdrawal of his substantive appeal as to those issues.  38 C.F.R. § 20.204 (2016).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  As the claims of entitlement to temporary total ratings for surgical treatment of chronic low back syndrome and varicose veins of the left lower extremity have been withdrawn, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

The appeal of the issue of entitlement to a temporary total rating for surgical treatment of chronic low back syndrome requiring convalescence is dismissed.

The appeal of the issue of entitlement to a temporary total rating for surgical treatment of varicose veins of the left lower extremity requiring convalescence is dismissed.


REMAND

Although the Board regrets the delay, additional development is necessary prior to adjudication of the remaining claims on appeal.

I.  VA Examinations and Opinions

Regarding the Veteran's claim of entitlement to service connection for a neck disability, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The medical evidence of record documents a current neck disability and in-service complaints of neck pain.  In June 2016, a VA clinician opined that the Veteran's neck disability was at least as likely as not the result of an in-service injury.  Although she provided no rationale for her conclusion and it is unclear what records, if any, she reviewed in connection with issuing her opinion, the Board finds that such evidence necessitates a remand for an initial VA examination.  See McLendon, 20 Vet. App. at 81.

Turning to the claim of entitlement to service connection for a heart condition, the Veteran's post-service treatment records document a diagnosis of congestive heart failure, and his primary care physician stated in September 2015 correspondence that the Veteran had experienced a severe heart arrhythmia caused in part by medication he was taking for hypertension.  The Veteran has also generally asserted that his service-connected bilateral varicose veins have caused damage to his heart and other organs by interfering with blood flow.  In light of the medical evidence of record and the Veteran's assertions regarding a connection between his heart condition and several of his service-connected disabilities, the Board finds that he should be afforded an initial VA examination prior to adjudication of this claim, as well.  See McLendon, 20 Vet. App. at 81.

Regarding the claim of entitlement to service connection for a psychiatric disorder, in June 1994, a VA examiner found that the Veteran did not meet the criteria for PTSD, but diagnosed him with a mild major depressive episode, cocaine dependence, alcohol dependence in remission, and a possible organic-affective disorder secondary to substance abuse.  However, the examiner offered no opinion as to the etiology of those diagnoses.  In March 2016, a different VA examiner also found that the Veteran did not meet the criteria for PTSD.  He diagnosed the Veteran with severe stimulant and alcohol use disorders, only, which he opined were less likely than not a result of the Veteran's military history.  The examiner further noted that the Veteran had strong personality traits in the Cluster B field that, in part, resulted in transient mental health symptoms that included depression, anger, and irritability.  However, the examiner did not address the various other psychiatric diagnoses, including anxiety disorder and depressive disorder, not otherwise specified (NOS), that are of record during the claim period and did not offer an opinion as to whether the Veteran's service-connected disabilities may have caused or aggravated an acquired psychiatric disability as the Veteran has asserted.  Based on the foregoing deficiencies in the VA examinations of record, an additional examination is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Turning to the claim of entitlement to service connection for a kidney condition, the Veteran was afforded a VA examination in July 2015, at which time the examiner characterized his current disability as diabetic nephropathy.  Although the examiner explained that the presence of persistent proteinuria supported that diagnosis and referenced the Veteran's chronic substance abuse and poor compliance with medications and diet in reaching her conclusion about its etiology, she did not discuss whether the Veteran's service-connected hypertension may have aggravated his kidney condition.  In August 2015, the Veteran's VA nephrologist submitted correspondence stating the Veteran's kidney condition was "related to his diabetes and hypertensive vascular disease," but did not elaborate on that finding.  In May 2016 correspondence, the Veteran's VA primary care physician stated that she believed it was "more likely than not that [the Veteran's] hypertensive vascular disease [was] a major contributor to his most recent end stage renal disease," but did not provide a rationale for that conclusion or discuss the impact of the Veteran's diabetes.  Other VA clinicians have also suggested a causal relationship between the Veteran's kidney disease and his diabetes or between his kidney disease and his diabetes and hypertension, but have not provided explanations for their findings.  Based on the foregoing, an additional VA opinion is needed.  See Barr, 21 Vet. App. at 311.

Finally, regarding the claim of entitlement to service connection for a pancreas condition, it is unclear from the evidence of record whether the Veteran has a current pancreas disability.  Specifically, although some of the Veteran's medical records indicate that he is on a waiting list for both kidney and pancreas transplants, the evidence does not reflect treatment for a pancreas-related condition other than diabetes, and other medical records indicate he is being considered for a kidney transplant, only.  On remand, an opinion that identifies any pancreas conditions and addresses whether they are related to service or a service-connected disability should be obtained.

II.  Records

Although the RO has obtained portions of the Veteran's service personnel records, his complete personnel file has not been requested.  As the complete file could assist in verifying the in-service stressors he has described in connection with his claim for service connection for an acquired psychiatric disorder, it should be obtained on remand.

Additionally, the record reflects that the Veteran underwent neck surgery at the Medical University of South Carolina in April 2015.  Although the pre-operative treatment records and discharge instructions from that facility are included in the claims file, the operative report and records associated with any follow-up treatment at that facility are not.  On remand, those records should be sought, and the Veteran should be given an opportunity to identify any other relevant, outstanding private treatment records.  

Any outstanding VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete service personnel records and associate them with the claims file.

2.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, to specifically include the operative report and records of any follow-up visits associated with the neck surgery he underwent at the Medical University of South Carolina in April 2015.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of his neck disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that any current neck disability first manifested during service or is otherwise related to service?  Please explain why or why not, specifically discussing the Veteran's in-service complaints of neck pain in September 1988, his report, during an August 1989 VA examination, that his neck area locked up often, his November 1991 complaint, during treatment, of pain in his neck that radiated to his left shoulder and upper arm, and his December 1994 report, during treatment, of having experienced chronic cervical pain for seven to ten years.

(b) If no diagnosed neck disability is directly related to service, is it at least as likely as not (50 percent probability or more) that the Veteran's neck disability was caused by his service-connected low back disability?  Please explain why or why not.

(c) If the Veteran's neck disability is not caused by his service-connected low back disability, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his low back disability?  Please explain why or why not.

If you find that the Veteran's neck disability has been permanently worsened beyond normal progression (aggravated) by his low back disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current heart conditions.  In doing so, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each diagnosed heart condition, is it at least as likely as not (50 percent probability or more) that the condition first manifested during service or is otherwise related to service?  Please explain why or why not, specifically discussing the Veteran's reports, including during an August 1989 VA examination, of experiencing shortness of breath after physical activity.

(c) If any diagnosed heart condition is not directly related to service, is it at least as likely as not (50 percent probability or more) that it was caused by the Veteran's service-connected hypertension, including the medication used to treat it, or by his bilateral varicose veins?  Please explain why or why not, specifically discussing the September 2015 correspondence from the Veteran's primary care physician indicating that his hypertension medication may have contributed to a heart arrhythmia.

(d) If any diagnosed heart condition is not caused by his service-connected hypertension or bilateral varicose veins, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his service-connected hypertension, including the medication used to treat it, or by his bilateral varicose veins?  Please explain why or why not, specifically discussing the September 2015 correspondence from the Veteran's primary care physician indicating that his hypertension medication may have contributed to a heart arrhythmia.

If you find that the Veteran's heart condition has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

5.  Send the claims file to a VA physician for review for the purpose of obtaining an opinion regarding the etiology of the Veteran's kidney condition.  If an examination is deemed necessary to respond to the questions posed, one should be scheduled.  Following review of the claims file, the physician should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current kidney condition first manifested during service or is otherwise related to service?  Please explain why or why not.

(b) If the Veteran's kidney condition is not directly related to service, is it at least as likely as not (50 percent probability or more) that it was caused by his service-connected hypertension or bilateral varicose veins?  Please explain why or why not, specifically addressing the 2015 and 2016 statements by VA medical professionals, including the Veteran's primary care physician and his nephrologist, indicating that the Veteran's kidney condition is related to both his diabetes and his service-connected hypertension.

(c) If the Veteran's kidney condition is not caused by his service-connected hypertension or bilateral varicose veins, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by either of those disabilities?  Please explain why or why not, specifically addressing the 2015 and 2016 statements by VA medical professionals, including the Veteran's primary care physician and his nephrologist, indicating that the Veteran's kidney condition is related to both his diabetes and his service-connected hypertension.

If you find that the Veteran's kidney condition has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

(d) Does the Veteran have a current pancreas condition other than diabetes mellitus?  Please explain why or why not, specifically addressing the 2015 VA treatment records indicating that the Veteran was being considered for both kidney and pancreas transplants.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(e) If the Veteran has a current pancreas condition other than diabetes mellitus, please respond to questions (a) through (c) with respect to that condition, as well.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

6.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the nature and etiology of any psychiatric disorders.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current psychiatric disorders, to include acquired psychiatric disorders and any personality disorders.  In doing so, please specifically discuss the acquired psychiatric diagnoses of record during the claim period, including but not limited to anxiety disorder, NOS, depressive disorder, NOS, and major depression with psychotic features, and discuss whether the Veteran has any acquired psychiatric disorder that was not caused solely by his substance abuse.  If the criteria for a diagnosis of PTSD are met, please also specify the stressors supporting that diagnosis.

In determining whether the Veteran meets the criteria for a specific acquired psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each diagnosed acquired psychiatric disorder, is it at least as likely as not (50 percent probability or more) that the disorder had its onset in service, is related to the Veteran's reported in-service stressors, or is otherwise related to service?  Please explain why or why not.

(c) If any diagnosed acquired psychiatric disorder is not directly related to service, is it at least as likely as not (50 percent probability or more) that it was caused by one or more of the Veteran's service-connected disabilities (bilateral varicose veins, chronic low back syndrome, lumbar radiculopathy of the left and right lower extremities, and hypertension)?  Please explain why or why not, specifically discussing the Veteran's assertion that the pain and physical limitations associated with his service-connected disabilities, particularly his varicose veins with history of thrombophlebitis during service and his chronic low back syndrome, led to depression and substance abuse.

(d) If any diagnosed acquired psychiatric disability is not caused by the Veteran's service-connected disabilities, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by one or more of those disabilities?  Please explain why or why not, again discussing the Veteran's assertion that the pain and physical limitations associated with his service-connected disabilities led to depression and substance abuse.

If you find that any acquired psychiatric disorder has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the AOJ should undertake to obtain such evidence, to include by submitting inquiries to appropriate records repositories and by requesting additional information from the Veteran, if needed.

7.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


